Title: To Thomas Jefferson from John Jay, 15 June 1785
From: Jay, John
To: Jefferson, Thomas



Dear Sir
Office for foreign Affairs 15th. June 1785

I have had the Honor of receiving the joint Letters from Mr. Adams, Dr. Franklin and yourself with their several Enclosures of December [15] 1784, and 9th. February, 18th. March and 13th. April 1785.
At present I am not charged with communicating to you any Instructions of Congress on the Subjects of them, tho it is probable they may give Occasion to some.
I have now the Honor of transmitting to you herewith enclosed, a Letter from Congress to his Most Christian Majesty; and for your Satisfaction I also enclose a Copy of it. Permit me to hint that as the United States have a Minister Plenipotentiary residing at the Court of Versailles, it is natural for them to expect one from thence.
I have directed a Packet of the latest Newspapers to be prepared and sent with this, from which you will be enabled to acquire a Knowledge of the most material public Occurrences in Detail.
Our commercial People grow uneasy and dissatisfied with Restrictions on our foreign Trade, and particularly with british Dominions. This Uneasiness promotes the System of perfecting our Union and strengthening the fœderal Government. There is Reason to hope that the Legislatures in the ensuing winter Sessions will direct much of their Attention to these important Objects.
I have the Honor to be &ca.,

John Jay

